                                                                         1   Kevin L. Hernandez, Esq.
                                                                             Nevada Bar No. 12594
                                                                         2   LAW OFFICE OF KEVIN L.
                                                                             HERNANDEZ
                                                                         3   8872 S. Eastern Avenue, Suite 270
                                                                             Las Vegas, Nevada 89123
                                                                         4   T: (702) 563-4450
                                                                             F: (702) 552-0408
                                                                         5   kevin@kevinhernandezlaw.com
                                                                             Attorney for Plaintiff
                                                                         6

                                                                         7                                  UNITED STATES DISTRICT COURT

                                                                         8                                         DISTRICT OF NEVADA

                                                                         9   JONNAH GARCIA, an individual;                             Case No.: 2:18-cv-2311-RFB-VCF
                                                                        10
                                                                                                                  Plaintiff,
                                                                        11
                                                                                   v.
Law Office of Kevin L. Hernandez




                                                                        12
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                        13   NAVIENT SOLUTIONS, LLC, a foreign limited-
                                  8872 S. Eastern Avenue, Suite 270




                                                                                                                                              STIPULATION AND ORDER FOR
                                                                             liability company; NATIONAL RECOVERIES,                            DISMISSAL OF DEFENDANT
                                      Las Vegas, Nevada 89123




                                                                        14   INC., a foreign corporation; EQUIFAX                            NAVIENT SOLUTIONS, LLC WITH
                                                                             INFORMATION SERVICES, LLC, a foreign                                      PREJUDICE
                                                                        15   limited-liability company; EXPERIAN
                                                                             INFORMATION SOLUTIONS, INC., a foreign
                                                                        16   corporation; TRANS UNION LLC, a foreign
                                                                             limited-liability company;
                                                                        17
                                                                                                                  Defendants.
                                                                        18

                                                                        19              Plaintiff, Jonnah Garcia (“Plaintiff”), and Defendant, Navient Solutions, LLC (“Navient”)
                                                                        20   (the “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                        21              Therefore, Plaintiff and Navient, by and through their respective attorneys of record, and
                                                                        22   subject to the court’s approval, respectfully request dismissal of the above-captioned matter with
                                                                        23   prejudice under FRCP 41(a) as to Navient, with Plaintiff and Navient bearing their own
                                                                        24   ///
                                                                        25   ///
                                                                        26   ///
                                                                        27   ///
                                                                        28   ///

                                                                                                                               Page 1 of 2
                                                                         1   attorneys’ fees and costs incurred in this action.

                                                                         2   Respectfully Submitted.

                                                                         3
                                                                              Dated: June 17, 2019                                Dated: June 17, 2019
                                                                         4
                                                                              LAW OFFICE OF                                       ALVERSON TAYLOR & SANDERS
                                                                         5    KEVIN L. HERNANDEZ
                                                                         6    /s/ Kevin L. Hernandez                              /s/ Kurt R. Bonds
                                                                              Kevin L. Hernandez, Esq.                            Kurt R. Bonds, Esq.
                                                                         7    Nevada Bar No. 12594                                Nevada Bar No. 6228
                                                                              8872 S. Eastern Avenue, Suite 270                   Trevor Waite, Esq.
                                                                         8    Las Vegas, Nevada 89123                             Nevada Bar No. 13779
                                                                              kevin@kevinhernandezlaw.com                         6605 Grand Montecito Parkway, Suite 200
                                                                         9    Attorney for Plaintiff                              Las Vegas, NV 89149
                                                                                                                                  efile@alversontaylor.com
                                                                        10                                                        Attorney for National Recoveries, Inc
                                                                              Dated: June 17, 2019
                                                                        11
                                                                              RUSHFORTH LEE & KIEFER, LLP
Law Office of Kevin L. Hernandez




                                                                        12
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                              /s/ Matthew W. Park
                                                                        13    Daniel P. Kiefer, Esq.
                                  8872 S. Eastern Avenue, Suite 270




                                                                              Nevada Bar No. 12419
                                      Las Vegas, Nevada 89123




                                                                        14    Matthew W. Park, Esq.
                                                                              Nevada Bar No. 12062
                                                                        15    1707 Village Center Circle, Suite 150
                                                                              Las Vegas, NV 89134
                                                                        16    matt@rlklegal.com
                                                                              Attorneys for Navient Solutions, LLC
                                                                        17

                                                                        18                                                          IT IS SO ORDERED:
                                                                        19
                                                                                                                                   ____________________________________
                                                                                                                             ________________________________
                                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                                        20
                                                                                                                             RICHARD F. BOULWARE, II
                                                                        21                                                       DATED:
                                                                                                                             UNITED     ____________________________
                                                                                                                                     STATES  DISTRICT JUDGE
                                                                        22                                                   DATED this 18th day of June, 2019.

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                          Page 2 of 2
